        Case 7:20-cv-00169 Document 8 Filed on 07/14/20 in TXSD Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     McALLEN DIVISION

ISRAEL CORONADO                     §
                                    §                                    CIVIL ACTION NO.
VS.                                 §
                                    §                                       M – 20 – 169
THE CITY OF MERCEDES, HENRY         §
HINOJOSA, and DAGOBERTO CHAVEZ, JR. §                                    JURY REQUESTED


                   DEFENDANTS’ CERTIFICATE OF DISCLOSURE
                          OF INTERESTED PARTIES


TO THE HONORABLE U.S. DISTRICT COURT:

         Defendants CITY OF MERCEDES, TEXAS, HENRY HINOJOSA and

DAGOBERTO CHAVEZ, JR. hereby submit this Certificate of Disclosure of Interested

Parties for the outcome of this litigation as follows:

         (1)      PLAINTIFF:
                  Israel Coronado

                  ATTORNEYS FOR PLAINTIFF:
                  Omar Ochoa, Attorney in Charge
                  OMAR OCHOA LAW FIRM PC
                  121 North 10th Street
                  McAllen, Texas 78501

         (2)      DEFENDANTS:
                  The City of Mercedes, Texas Henry Hinojosa and Dagoberto Chavez, Jr.

                  ATTORNEYS FOR DEFENDANTS:
                  J. Arnold Aguilar, Attorney in Charge

                  990 Marine Drive
                  Brownsville, TX 78520

VLD\755-20 Defendants’ Certificate of Disclosure of Interested Parties                      Page 1
        Case 7:20-cv-00169 Document 8 Filed on 07/14/20 in TXSD Page 2 of 3



         (3)      RISK POOL FOR DEFENDANTS:

                  Texas Municipal League
                  Intergovernmental Risk Pool
                  P. O. Box 149194
                  Austin, TX 78714-9194


                                                               Respectfully submitted,

                                                      /s/      J. Arnold Aguilar
                                                               J. Arnold Aguilar
                                                               Attorney-in-Charge
                                                               State Bar No. 00936270
                                                               Federal Adm. No. 6822
                                                               email: arnold@aguilarzabartellc.com



                                                               Of Counsel
                                                               990 Marine Drive
                                                               Brownsville, Texas 78520
                                                               (956) 504-1100
                                                               (956) 504-1408 (fax)

                                                               Attorneys for Defendants
                                                               CITY OF MERCEDES, TEXAS,
                                                               HENRY HINOJOSA and
                                                               DAGOBERTO CHAVEZ, JR.




VLD\755-20 Defendants’ Certificate of Disclosure of Interested Parties                           Page 2
        Case 7:20-cv-00169 Document 8 Filed on 07/14/20 in TXSD Page 3 of 3



                                     CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing
DEFENDANTS’ CERTIFICATE OF DISCLOSURE OF INTERESTED PARTIES
will on this the 14th day of July, 2020, be automatically accomplished through the Notice of
Electronic Filing upon the following:

                  Omar Ochoa
                  OMAR OCHOA LAW FIRM PC
                  121 North 10th Street
                  McAllen, Texas 78501




                                                      / s / J. Arnold Aguilar
                                                               J. Arnold Aguilar




VLD\755-20 Defendants’ Certificate of Disclosure of Interested Parties               Page 3
